Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5 have been examined.

Prosecution Reopened
	In view of the Appeal Brief filed on 28 APR 2022, PROSECUTION IS HEREBY REOPENED. 
	To avoid abandonment of the application, appellant must exercise one of the following two options:
	(1) file a reply under 37 C.F.R. § 1.111 (if this Office action is non-final) or a reply under 37 C.F.R. § 1.113 (if this Office action is final); or,
	(2) initiate a new appeal by filing a notice of appeal under 37 C.F.R. § 41.31 followed by an appeal brief under 37 C.F.R. § 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 C.F.R. § 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        



Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-4 rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
	Specifically, as a preliminary matter, there are problems with the versions of the claims Applicant presents. For example, in the claims as currently presented, the phrase “and/or as to…” exists in independent Claim 1 as “previously presented” matter. Looking back at earlier amendments, yes, that clause was originally presented in the 28 FEB 2017 filing. It remained in the 27 APR 2020 filing, but it was amended out of the claim in the 16 SEP 2020 filing. In the subsequent 30 NOV 2020 filing, the same “and/or…” matter that had been amended out earlier was indicated to be amended out again. In the 10 MAY 2021 filing, that “and/or…” matter that had been amended out twice by Applicant had reappeared in the claim as “previously presented” matter. That is the “Claim 1” presented by Applicant for appeal (along with a new “Claim 5” that was added in the 10 MAY 2021 filing).
	Since the matter of Claim 1 is incorporated by reference into Claims 2-4, those claims are rejected for the same reasons.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-5 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the Specification does not reasonably provide enablement for the clause reciting: “…at least two charts” without thresholds (the dependent claims are included because they incorporate the independent claims by reference).  The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention (the dependent claims are included because they incorporate the independent claims by reference). Evidence that claims 1-4 fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the clause reciting: “as to at least two real-world events in a dynamic system, completely without postulating as to significance of said charts or said thresholds and chart prior to their random generation;”. The clause begins with “as to…” (interpreted as meaning “regarding”), but does not complete the thought regarding the claimed “dynamic system”.
	Further, the claim has an “and/or” clause in series with another “or” statement that makes the various alternatives indefinite. Does the second “or” pertain to the matter immediately before it or does it pertain to the group of matter referred to with the “and/or” statement? If it pertains to the group, it could be a series of “or” statements, or the “and” statement could logically conjoin either the statement immediately after it, or the group of matter referred to by the second “or”.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” without significantly more. 
	The claims recite:
		thresholds
		randomly generating
		data field definitions
		a datum
		input
		dataset
		calculating
		pattern
		trend

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A method for monitoring and reporting regarding a dynamic system, comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

a) randomly generating

i) at least two charts; or

ii) at least two thresholds pertaining to a single chart, wherein each of said thresholds and said charts is a collection of one or more data field definitions in which a datum from a database is defined as to registration (presence or absence) of nominal data and/or as to threshold quantity or rate of change of quantifiable data;

as to at least two real-world events in a dynamic system, completely without postulating as to significance of said charts or said thresholds and chart prior to their random generation;

b) providing input including data of said real-world events, together with said charts or said thresholds and chart, to analytical software capable of describing said input in a dataset reflecting said at least two events;

c) calculating, using said analytical software, any coordination between said at least two events and said charts or said thresholds and chart, to identify, without a priori postulation of what any pattern present might be, whether a trend or a pattern is present relevant to said charts or said thresholds and chart; and

d) providing an output to a user regarding any identification of said trend or said pattern if present.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A chart or charts
	(2) A database
	(3) An analytical software
	(4) A providing an output

	A “chart” or “charts” is a broad term which is described at a high level. Applicant’s Specification recites:

[008] As used herein, a template or chart is a collection of one or more data field definitions in which a datum from a database is defined as to registration (presence or absence) of nominal data and/or as to threshold quantity or rate of change of quantifiable data. The template or chart is therefore useful to probe and analyze data in the database as to the presence or absence of data, various threshold quantities or rates of change (or derived quantities or rates of change) of data, and optimally there are more rather than fewer registration or threshold values in the template or chart-to reduce presumption error by having defined too few data or threshold values defined. The choice of fewer and then more threshold values is apparent in the stock price example described above and in the two sets of results shown in the accompanying attachment.

This “chart” or “charts” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “database” is a broad term which is described at a high level. Applicant’s Specification recites:

[0012] Finally, it should be borne in - mind that the present invention has application to virtually any database. Typically in the prior art, databases are queried with the desired output in mind. .In the present invention the software and computational analysis look for trends or patterns in all available data as tied to an outcome (stock price increase or decrease, imminent onset of heart attack, etc.)

This “database” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “analytical software” is a broad term which is described at a high level. Applicant’s Specification recites:

[0010] The actual software or algorithm(s) used to probe and track trends or patterns are not critical in the practice of the invention. Any codes, such as the above-described Parsons code, that provide trend or pattern tracking may be used in the software portion of the present invention, and Parsons code is particularly suitable for use for actual trends that include a time element.

This “analytical software” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “providing an output” is a broad term which is described at a high level. MPEP 2106.05 (h) recites in part:

Examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include:

***

vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);


This “providing an output” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A chart or charts
	(2) A database
	(3) An analytical software
	(4) A providing an output

	A “chart” or “charts” is a broad term which is described at a high level. Applicant’s Specification recites:

[008] As used herein, a template or chart is a collection of one or more data field definitions in which a datum from a database is defined as to registration (presence or absence) of nominal data and/or as to threshold quantity or rate of change of quantifiable data. The template or chart is therefore useful to probe and analyze data in the database as to the presence or absence of data, various threshold quantities or rates of change (or derived quantities or rates of change) of data, and optimally there are more rather than fewer registration or threshold values in the template or chart-to reduce presumption error by having defined too few data or threshold values defined. The choice of fewer and then more threshold values is apparent in the stock price example described above and in the two sets of results shown in the accompanying attachment.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “database” is a broad term which is described at a high level. Applicant’s Specification recites:

[0012] Finally, it should be borne in - mind that the present invention has application to virtually any database. Typically in the prior art, databases are queried with the desired output in mind. .In the present invention the software and computational analysis look for trends or patterns in all available data as tied to an outcome (stock price increase or decrease, imminent onset of heart attack, etc.)

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “analytical software” is a broad term which is described at a high level. Applicant’s Specification recites:

[0010] The actual software or algorithm(s) used to probe and track trends or patterns are not critical in the practice of the invention. Any codes, such as the above-described Parsons code, that provide trend or pattern tracking may be used in the software portion of the present invention, and Parsons code is particularly suitable for use for actual trends that include a time element.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “providing an output” is a broad term which is described at a high level. MPEP 2106.05 (h) recites in part:

Examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include:

***

vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

2. The method for monitoring according to claim 1 wherein said chart includes at least three parameters measured over at least four consecutive repeating time units.

	Applicant’s Claim 2 merely teaches three parameters. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The method for monitoring according to claim 1 wherein said chart includes at least four parameters measured over at least five consecutive repeating time units.

	Applicant’s Claim 3 merely teaches four parameters. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The method for monitoring according to claim 1 wherein said output to a user includes an alarm or event which invites the participation of a human intellect.

	Applicant’s Claim 4 merely teaches an alarm or event output. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “5. A method of identifying, by random hypothesis generation without a priori postulation, whether a trend or pattern is present in data, consisting essentially of…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 5 that recite abstract ideas?

	YES. The following limitations in Claim 5 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

a) designing a database comprising any collection of data pertaining to any system, wherein said data is neither limited to time lapse nor non-time lapse data, and generating a hypothesis describing a pattern or trend if present, further randomly generating said hypothesis by randomly generating

i) at least two charts; or

ii) at least two thresholds pertaining to a single chart, wherein each of said thresholds and said charts is a collection of one or more data field definitions in which a datum from said database is defined selected from the group consisting of the value of nominal data, threshold quantity of quantifiable data, and rate of change of quantifiable data as to at least two real-world events;

b)    providing both said database and said charts or said thresholds and chart to analytical software;

c)    calculating, using said analytical software, whether said generated hypothesis has identified any actual trend or any actual pattern in said data; and

d)    providing an output to a user regarding any identification of a trend or pattern if present.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A chart or charts
	(2) A database
	(3) An analytical software
	(4) A providing an output

	A “chart” or “charts” is a broad term which is described at a high level. Applicant’s Specification recites:

[008] As used herein, a template or chart is a collection of one or more data field definitions in which a datum from a database is defined as to registration (presence or absence) of nominal data and/or as to threshold quantity or rate of change of quantifiable data. The template or chart is therefore useful to probe and analyze data in the database as to the presence or absence of data, various threshold quantities or rates of change (or derived quantities or rates of change) of data, and optimally there are more rather than fewer registration or threshold values in the template or chart-to reduce presumption error by having defined too few data or threshold values defined. The choice of fewer and then more threshold values is apparent in the stock price example described above and in the two sets of results shown in the accompanying attachment.

This “chart” or “charts” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “database” is a broad term which is described at a high level. Applicant’s Specification recites:

[0012] Finally, it should be borne in - mind that the present invention has application to virtually any database. Typically in the prior art, databases are queried with the desired output in mind. .In the present invention the software and computational analysis look for trends or patterns in all available data as tied to an outcome (stock price increase or decrease, imminent onset of heart attack, etc.)

This “database” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “analytical software” is a broad term which is described at a high level. Applicant’s Specification recites:

[0010] The actual software or algorithm(s) used to probe and track trends or patterns are not critical in the practice of the invention. Any codes, such as the above-described Parsons code, that provide trend or pattern tracking may be used in the software portion of the present invention, and Parsons code is particularly suitable for use for actual trends that include a time element.

This “analytical software” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “providing an output” is a broad term which is described at a high level. MPEP 2106.05 (h) recites in part:

Examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include:

***

vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);

This “providing an output” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A chart or charts
	(2) A database
	(3) An analytical software
	(4) A providing an output

	A “chart” or “charts” is a broad term which is described at a high level. Applicant’s Specification recites:

[008] As used herein, a template or chart is a collection of one or more data field definitions in which a datum from a database is defined as to registration (presence or absence) of nominal data and/or as to threshold quantity or rate of change of quantifiable data. The template or chart is therefore useful to probe and analyze data in the database as to the presence or absence of data, various threshold quantities or rates of change (or derived quantities or rates of change) of data, and optimally there are more rather than fewer registration or threshold values in the template or chart-to reduce presumption error by having defined too few data or threshold values defined. The choice of fewer and then more threshold values is apparent in the stock price example described above and in the two sets of results shown in the accompanying attachment.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “database” is a broad term which is described at a high level. Applicant’s Specification recites:

[0012] Finally, it should be borne in - mind that the present invention has application to virtually any database. Typically in the prior art, databases are queried with the desired output in mind. .In the present invention the software and computational analysis look for trends or patterns in all available data as tied to an outcome (stock price increase or decrease, imminent onset of heart attack, etc.)

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “analytical software” is a broad term which is described at a high level. Applicant’s Specification recites:

[0010] The actual software or algorithm(s) used to probe and track trends or patterns are not critical in the practice of the invention. Any codes, such as the above-described Parsons code, that provide trend or pattern tracking may be used in the software portion of the present invention, and Parsons code is particularly suitable for use for actual trends that include a time element.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “providing an output” is a broad term which is described at a high level. MPEP 2106.05 (h) recites in part:

Examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include:

***

vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4 are rejected under pre-AIA  35 U.S.C. § 102(b) as being anticipated by Papadimitriou, et al., Streaming Pattern Discovery in Multiple Time-Series, Proceedings of the 31st VLDB Conference, (2005) pp. 1-12, in its entirety. Specifically:

Claim 1
           Claim 1's a) randomly generating i) at least two charts; or ii) at least two thresholds pertaining to a single chart, wherein each of said thresholds and said charts is a collection of one or more data field definitions in which a datum from a database is defined as to registration (presence or absence) of nominal data and/or as to threshold quantity or rate of change of quantifiable data; '' is anticipated by Papadimitriou, et al., page 10, right column, first full paragraph, where it recites:

The plots were generated using a synthetic dataset that allows us to precisely control each variable. The datasets were generated as follows:

-- Pick the number k of trends and generate sinewaves with different frequencies, say yt,i = sin(2πi/kt), 1 ≤ i ≤ k. Thus, all trends are pairwise linearly independent.

--Generate each of the n streams as random linear combinations of these k trend signals.

	Note that the datasets forming the prior art “plots” were randomly generated. Note further that the prior art data are “quantifiable.”

           Claim 1's ''as to at least two real-world events in a dynamic system, completely without postulating as to significance of said charts or said thresholds and chart prior to their random generation;'' is anticipated by Papadimitriou, et al., page 2, right column, third full paragraph, where it recites:

Of course, there are several other applications and domains to which SPIRIT can be applied. For example, (i) given more than 50,000 securities trading in US, on a second-by-second basis, detect patterns and correlations [41], (ii) given traffic measurements [39], find routers that tend to go down together.

	Note that in the prior art example, there are 50,000 securities trading on a second by second basis. This means 50,000 trading events on a second by second basis.

           Claim 1's ''b) providing input including data of said real-world events, together with said charts or said thresholds and chart, to analytical software capable of describing said input in a dataset reflecting said at least two events;'' is anticipated by Papadimitriou, et al., page 2, right column, third full paragraph, where it recites:

Of course, there are several other applications and domains to which SPIRIT can be applied. For example, (i) given more than 50,000 securities trading in US, on a second-by-second basis, detect patterns and correlations [41], (ii) given traffic measurements [39], find routers that tend to go down together.

	The prior art inputs are the 50,000 securities.

           Claim 1's ''c) calculating, using said analytical software, any coordination between said at least two events and said charts or said thresholds and chart, to identify, without a priori postulation of what any pattern present might be, whether a trend or a pattern is present relevant to said charts or said thresholds and chart; and'' is anticipated by Papadimitriou, et al., page 2, right column, third full paragraph, where it recites:

Of course, there are several other applications and domains to which SPIRIT can be applied. For example, (i) given more than 50,000 securities trading in US, on a second-by-second basis, detect patterns and correlations [41], (ii) given traffic measurements [39], find routers that tend to go down together.

	The “correlations” in the prior art anticipate the claimed “coordination”.

           Claim 1's ''d) providing an output to a user regarding any identification of said trend or said pattern if present.'' is anticipated by Papadimitriou, et al., page 3, left column, second full paragraph, where it recites:

The rest of the paper is organised as follows: Section 2 discusses related work, on data streams and stream mining. Section 3 overviews some of the background and explains the intuition behind our approach. Section 4 describes our method and Section 5 shows how its output can be interpreted and immediately utilised, both by humans, as well as for further data analysis. Section 6 discusses experimental case studies that demonstrate the effectiveness of our approach. In Section 7 we elaborate on the efficiency and accuracy of SPIRIT. Finally, in Section 8 we conclude.

Claim 2
           Claim 2's “The method for monitoring according to claim 1 wherein said chart includes at least three parameters measured over at least four consecutive repeating time units.'' is anticipated by Papadimitriou, et al., page 2, right column, third full paragraph, where it recites:

Of course, there are several other applications and domains to which SPIRIT can be applied. For example, (i) given more than 50,000 securities trading in US, on a second-by-second basis, detect patterns and correlations [41], (ii) given traffic measurements [39], find routers that tend to go down together.

	Note the prior art shows 50,000 parameters measured on a second by second basis. US securities are listed and traded for longer than four seconds. This is the same section used to anticipate step “c” in claim 1.

Claim 3
           Claim 3's “The method for monitoring according to claim 1 wherein said chart includes at least four parameters measured over at least five consecutive repeating time units.'' is anticipated by Papadimitriou, et al., page 2, right column, third full paragraph, where it recites:

Of course, there are several other applications and domains to which SPIRIT can be applied. For example, (i) given more than 50,000 securities trading in US, on a second-by-second basis, detect patterns and correlations [41], (ii) given traffic measurements [39], find routers that tend to go down together.

	Note the prior art shows 50,000 parameters measured on a second by second basis. US securities are listed and traded for longer than five seconds. This is the same section used to anticipate step “c” in claim 1.

Claim 4
           Claim 4's ''The method for monitoring according to claim 1 wherein said output to a user includes an alarm or event which invites the participation of a human intellect.'' is anticipated by Papadimitriou, et al., page 3, left column, second full paragraph, where it recites:

The rest of the paper is organised as follows: Section 2 discusses related work, on data streams and stream mining. Section 3 overviews some of the background and explains the intuition behind our approach. Section 4 describes our method and Section 5 shows how its output can be interpreted and immediately utilised, both by humans, as well as for further data analysis. Section 6 discusses experimental case studies that demonstrate the effectiveness of our approach. In Section 7 we elaborate on the efficiency and accuracy of SPIRIT. Finally, in Section 8 we conclude.

Claim 5
           Claim 5's “a) designing a database comprising any collection of data pertaining to any system, wherein said data is neither limited to time lapse nor non-time lapse data, and generating a hypothesis describing a pattern or trend if present, further randomly generating said hypothesis by randomly generating i) at least two charts; or ii) at least two thresholds pertaining to a single chart, wherein each of said thresholds and said charts is a collection of one or more data field definitions in which a datum from said database is defined selected from the group consisting of the value of nominal data, threshold quantity of quantifiable data, and rate of change of quantifiable data as to at least two real-world events;'' is anticipated by Papadimitriou, et al., page 10, right column, first full paragraph, where it recites:

The plots were generated using a synthetic dataset that allows us to precisely control each variable. The datasets were generated as follows:

-- Pick the number k of trends and generate sinewaves with different frequencies, say yt,i = sin(2πi/kt), 1 ≤ i ≤ k. Thus, all trends are pairwise linearly independent.

--Generate each of the n streams as random linear combinations of these k trend signals.

	Note that the datasets forming the prior art “plots” were randomly generated. Note also that “1 ≤ i ≤ k” defines the thresholds “1” and “k” which are the lower and upper boundaries of “i”. The “at least two real world events” are the values of the time series that the sum of sine waves approximates.

           Claim 5's ''b) providing both said database and said charts or said thresholds and chart to analytical software;'' is anticipated by Papadimitriou, et al., page 2, right column, third full paragraph, where it recites:

Of course, there are several other applications and domains to which SPIRIT can be applied. For example, (i) given more than 50,000 securities trading in US, on a second-by-second basis, detect patterns and correlations [41], (ii) given traffic measurements [39], find routers that tend to go down together.

	The prior art inputs are the 50,000 securities.

           Claim 5's ''c) calculating, using said analytical software, whether said generated hypothesis has identified any actual trend or any actual pattern in said data; and'' is anticipated by Papadimitriou, et al., page 2, right column, third full paragraph, where it recites:

Of course, there are several other applications and domains to which SPIRIT can be applied. For example, (i) given more than 50,000 securities trading in US, on a second-by-second basis, detect patterns and correlations [41], (ii) given traffic measurements [39], find routers that tend to go down together.

           Claim 5's ''d) providing an output to a user regarding any identification of a trend or pattern if present.'' is anticipated by Papadimitriou, et al., page 3, left column, second full paragraph, where it recites:

The rest of the paper is organised as follows: Section 2 discusses related work, on data streams and stream mining. Section 3 overviews some of the background and explains the intuition behind our approach. Section 4 describes our method and Section 5 shows how its output can be interpreted and immediately utilised, both by humans, as well as for further data analysis. Section 6 discusses experimental case studies that demonstrate the effectiveness of our approach. In Section 7 we elaborate on the efficiency and accuracy of SPIRIT. Finally, in Section 8 we conclude.


Response to Arguments
	Applicant's arguments filed 28 APR 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
Claim 5 also recites how the charts and thresholds set forth must be randomly generated. These concrete recitations reflect the essence of the invention—in that no a priori determinations are is permitted with the present invention. In other words, the present invention removes, for the first time in software analytics, any bias or a priori assumptions--by designing the database expansively, and by randomly generating the charts and thresholds without any preconceived constraints or a priori assumptions. The language of claim 5 requires all of this expansiveness.

By contrast, the Papadimitriou reference is specifically limited to assessing collected data as to their “Multiple Time-Series,” as is set forth in the Papadimitriou title, as well as throughout the text and figures, to find streaming pattern(s) in the time series. Papadimitriou do not disclose or suggest database design such that the database is “is neither limited to time lapse nor non-time lapse data.” Papadimitriou likewise do not disclose or suggest analyzing such unlimited data with randomly generated charts and thresholds either—because, throughout, Papadimitriou are looking for streaming pattern discovery in multiple time-series—so what Papadimitriou are looking for is predetermined under the conceptual umbrella of “time.” In the language of the present invention, “streaming pattern discovery in multiple time-series” constitutes the a priori assumption of Papadimitriou (looking for patterns in time data) which present claim 5 does not allow. Stated a little differently, Papadimitriou are looking for patterns having a time component. Claim 5 specifically prohibits either the database design, or the chart or threshold random generation, from assuming that there is a time-element to any pattern or trend to be identified.

More particularly, the Papadimitriou reference begins with an example. In a water replenishment system, chlorine concentration sensors are expected to yield certain data, typically, that correlate with water demand. This expected correlation comes from the known dynamic that, when water demand drops, chlorine evaporates or otherwise dissipates or reacts over time, and chlorine sensors register the reduced chlorine concentration that correlates to the lowered water demand. The reference then goes on to identify what happens when a leak forms in the water pipe.

If there is a leak, there will be an unexpected continued flow of water (an otherwise inexplicable increased demand) and therefore the chlorine concentration data will remain near peak, near the leak, throughout the time the leak is occurring. The concentration trend near the leak is thus characterized by the Papadimitriou authors as a “hidden variable,” representing a second trend in addition to the normal water-demand-chlorine-concentration correlation, already known as a first trend and already being deliberately monitored. After the leak is stopped, the system returns to the single variable, namely, the initial known trend of the correlation between water demand and chlorination levels.

The above technology disclosure from Papadimitriou is replete with preconceived assumptions and a priori determinations. The data considered are all those believed to be critical— water usage, chlorine, time lapse, and so forth. There is no possibility of identifying “outside the box” type patterns or trends in what the Papadimitriou authors might find in any given water system—they will find only their described known trends and any variations therefrom, because the putative “hidden variables” will always be variations of the trends Papadimitriou are already monitoring. By contrast, the present invention finds what the investigators are NOT already looking for. The Papadimitriou reference cannot anticipate the claimed invention set forth in claim 5.

	Applicant argues matter not in the claim.
	Applicant argues that time should not be a known vector defining the search space (e.g., a time axis). That is, Applicant argued:

Stated a little differently, Papadimitriou are looking for patterns having a time component. Claim 5 specifically prohibits either the database design, or the chart or threshold random generation, from assuming that there is a time-element to any pattern or trend to be identified.

	Absolutely nothing in the claims contains such a limitation.
	Applicant has quoted none; there is none to quote.
	Quite to the contrary, Applicant recited the following:

	In “c)” of Claim 1, Applicant recites:

…without a priori postulation of what any pattern present might be, whether a trend or a pattern is present relevant to said charts or said thresholds and chart;

	The lack of postulation is specifically with respect to “what any pattern present might be…” It is ONLY with respect to the presence of a pattern and not with respect to the presence of any vectors defining the search space, such as a time axis of the space. The pattern is the data appearing within the space, not the vectors that define the space itself, such as a time axis.
	Further, though Applicant argues there are no postulations regarding the patterns, Applicant’s claims recite a “pattern present”. That is, it assumes that there are patterns to be found as a basis for doing the search. Applicant does not say that the patterns are possibly present or possibly not present. Applicant merely discusses “…what any pattern present might be…” “What” is not a question of existence or non-existence. It assumes existence and asks about nature of the present thing.

	Further, only the preamble of Claim 5, Applicant recites:

…without a priori postulation, whether a trend or pattern is present in data…

	This phrase is only found in the preamble of the claim and not in the body of the claim. Therefore, the phrase has no patentable weight.
	Further, it is ONLY with respect to the presence of a trend or pattern and not with respect to the presence of any vectors defining the search space, such as a time axis. The trend or pattern is the data appearing within the space, not the vectors that define the space itself, such as a time axis.
	Even if Applicant’s interpretation of the claim was correct, the prior art of Papadimitriou, et al. anticipates that interpretation, as well on page 2, left column, last full paragraph, where it recites:

In this simple example, SPIRIT discovers the correct number of hidden variables. Under normal operation, only one hidden variable is needed, which corresponds to the periodic pattern (Figure 1(b), top). Both observed variables follow this hidden variable (multiplied by a constant factor, which is the participation weight of each observed variable into the particular hidden variable). Mathematically, the hidden variables are the principal components of the observed variables and the participation weights are the entries of the principal direction vectors1.

	Note that the prior art doesn’t care as to how many variables may be observed. It is designed to “discover” “hidden variables” that make sense of the data independently of the observed variables.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 2
Moreover, it is important to understand that Papadimitriou do not and cannot teach random generation of charts or thresholds, as set forth in claim 5 (even apart from the distinction that Papadimitriou cannot teach the expansively database design of claim 5 either, by requiring a database focussed on time data, which claim 5 does not permit). As Papadimitriou teach at section 7.1, first “bullet,” “one must “pick the number of k trends and generate sinewaves....”. This means that the Papdimitriou k trends are already identified as trends (“k” standing for “known”) and in no way is there any random generation of charts or thresholds in this approach. Papadimitriou therefore discloses the opposite of randomly generating charts or thresholds without a priori determinations, by requiring searching for known trends, and thus Papadimitriou cannot anticipate claims 5.

	Again, Applicant completely mischaracterizes the prior art. Note that the Abstract at the beginning of the paper recites:

In this paper, we introduce SPIRIT (Streaming Pattern dIscoveRy in multIple Timeseries). Given n numerical data streams, all of whose values we observe at each time tick t, SPIRIT can incrementally find correlations and hidden variables, which summarise the key trends in the entire stream collection. It can do this quickly, with no buffering of stream values and without comparing pairs of streams. Moreover, it is any-time, single pass, and it dynamically detects changes. The discovered trends can also be used to immediately spot potential anomalies, to do efficient forecasting and, more generally, to dramatically simplify further data processing. Our experimental evaluation and case studies show that SPIRIT can incrementally capture correlations and discover trends, efficiently and effectively.

	Note that the prior art is not “requiring searching for known trends”, as Applicant argues. The prior art expressly states that “SPIRIT can incrementally capture correlations and discover trends, efficiently and effectively.” One cannot “discover” a trend that is already known (i.e., “discovered”). Applicant’s argument is at variance with the express recitals in the prior art. 
	Even if Applicant’s interpretation of the claim was correct, the prior art of Papadimitriou, et al. anticipates that interpretation, as well on page 2, left column, last full paragraph, where it recites:

In this simple example, SPIRIT discovers the correct number of hidden variables. Under normal operation, only one hidden variable is needed, which corresponds to the periodic pattern (Figure 1(b), top). Both observed variables follow this hidden variable (multiplied by a constant factor, which is the participation weight of each observed variable into the particular hidden variable). Mathematically, the hidden variables are the principal components of the observed variables and the participation weights are the entries of the principal direction vectors1.

	Note that the prior art doesn’t care as to how many variables may be observed. It is designed to “discover” “hidden variables” that make sense of the data independently of the observed variables.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 3
Claim 1 sets forth comparable limitations, as does claim 5, which Papadimitriou do not disclose. In analogous fashion to claim 5, the recitations in claim 1 which require “random generation” of charts and thresholds, as well as “providing input including data of said real-world events, together with said charts or said thresholds and chart, to analytical software capable of describing said input in a dataset reflecting said at least two events” and “calculating, using said analytical software, any coordination between said at least two events and said charts or said thresholds and chart, to identify, without a priori postulation of what any pattern present might be, whether a trend or a pattern is present relevant to said charts or said thresholds and chart” are not limitations which are disclosed or even hinted at in Papadimitriou. As described in the above section as to claim 5, Papadimitriou decide in advance which trends they are looking for, in a limited (time-series) type of data they have already constricted, and then look solely for variation as to those previously identified trend types. The present invention, as claimed in claim 1, does not allow for any a priori (decision in advance) as to what will be looked for, and—concretely recited— the charts and/or thresholds must be randomly generated, to extinguish any possibility of a priori bias. The disclosure and teachings of Papadimitriou therefore cannot and do not anticipate claim 1.

	In “c)” of Claim 1, Applicant recites:

…without a priori postulation of what any pattern present might be, whether a trend or a pattern is present relevant to said charts or said thresholds and chart;

	The lack of postulation is specifically with respect to “what any pattern present might be…” It is ONLY with respect to the presence of a pattern and not with respect to the presence of any vectors defining the search space, such as a time axis of the space. The pattern is the data appearing within the space, not the vectors that define the space itself, such as a time axis.
	Further, though Applicant argues there are no postulations regarding the patterns, Applicant’s claims recite a “pattern present”. That is, it assumes that there are patterns to be found as a basis for doing the search. Applicant does not say that the patterns are possibly present or possibly not present. Applicant merely discusses “…what any pattern present might be…” “What” is not a question of existence or non-existence. It assumes existence and asks about nature of the present thing.
	Even if Applicant’s interpretation of the claim was correct, the prior art of Papadimitriou, et al. anticipates even that interpretation, as well on page 2, left column, last full paragraph, where it recites:

In this simple example, SPIRIT discovers the correct number of hidden variables. Under normal operation, only one hidden variable is needed, which corresponds to the periodic pattern (Figure 1(b), top). Both observed variables follow this hidden variable (multiplied by a constant factor, which is the participation weight of each observed variable into the particular hidden variable). Mathematically, the hidden variables are the principal components of the observed variables and the participation weights are the entries of the principal direction vectors1.

	Note that the prior art doesn’t care as to how many variables may be observed. It is designed to “discover” “hidden variables” that make sense of the data independently of the observed variables.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 4
It might be tempting to misapply Papadimitriou as somehow representing a species disclosure, that would (incorrectly) provide anticipation of a genus, but doing so would be to commit a logical fallacy. The present invention requires the elimination of bias as to type or choice of data (for example claim 5 requires “said data is neither limited to time lapse nor non-time lapse data”) whereas Papadimitriou requires the consideration of time-lapse data and conclusions derived therefrom. Both claims 1 and 5 require random generation of charts and thresholds, whereas Papadimitriou a priori determine what known trends they will track (actually and variably). Papadimitriou therefore discloses the logical opposite of a species disclosure: Papadimitriou's disclosure cannot fall within the genus of unlimited data collection, or generation of charts or thresholds without a priori presumption, because Papadimitriou require what the present invention prohibits, namely, assumptions both as to the nature of data to be assessed and as to possible correlations in that data. Claims 1 and 5 contain positive recitations which do not admit of preconception as to choice of data or the nature of patterns or trends that could be identified by the present method, with “random generation” recitations’ cementing the distinction of the present invention. Papadimitriou therefore do not, and cannot, anticipate claims 1 or 5 under 35 U.S.C 102.

	Applicant simply repeats the arguments addressed, above.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Conclusion
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
09 AUG 2022